Title: To Thomas Jefferson from J. Phillipe Reibelt, 27 February 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Nouv. Orleans, le 27 fevr. 1807.
                        
                        1) Le General Wilkinson n’ayant, apres avoir par ses mesures deconcertè les plans de Mr. Burr, plus besoin
                            de Moi, m’a—sur mes sollicitations reitereès—accordè mon Congè, de maniere, qu’enfin je parts pour N—s.
                        2) Le sejour, que j’ai fait de çette maniere ici—tres genant pour ma bourse, puisqu’il me coute ⅔ de mon
                            salaire annuel—a, outre le service, que je me flatte d’avoir rendu a l’armeè, etè utile aussi au but de ma place, par la
                            liaison, que j’ai eû Occassion de former avec un home, qui deja a l’epoque, ou les françois cedoient la Colonie aux
                            Espagnols, a pour les uns et les autres rendû des Visites politiques a toutes les tribus Indienes aux environs de
                            Natchitoches, et qui par çe Moÿen a etè a même, de ma fournir des Communications importantes. C’est l’ancien Colonel Le
                            Blanc de Villeneufve, un Viellard de 80, qui jouit de la santè d’un homme bien Conservè de 50 Ans. Il est arrive en cette
                            Colonie come officier français a l’Age de 14 Ans— C’est un homme instruit, eclairè, probe, et generalement aimè et
                            respectè, qui a çes Qualites reunit le Merite particulier, d’avoir fait avec succes la Guerre en faveur de l’independance
                            des Etats Unis. Il vient d’ecrire une tragoedie sur un fait, tres interessant, qui s’est passè quelques jours avant son
                            arriveè en çe pays Chez les Haummar, Colonie des Natches, etablis a 23 L. d’ici plus haut sur la rive gauche de fleuve.
                        3) Mr. Workmann et toute la Caste d’Avocats—ont jurès Vengeance a ceux, que j’ai fait parler, et
                            particulierement a Moi. J’espere que Vous les Mettrez hors d’etat de nous nuire en çe pays çi— Çe la première fois, que je
                            suis en Guerre avec çette Caste, qui partout ailleurs ou je me trouvois en Europe, etoit le soutien des Gouv. Republ. et
                            de leur Unitè.
                        4) Je dois laisser ma famille sur l’habitation d’un Ami Allemand, avec le quel je me suis liè le printems
                            passè, puisqu’il n’y a a Natchitoches point  de Logement du tout pour eux puisqu’il  est impossible, d’y vivre avec une famille sans basse cour, Jardin et Champs, a moins de depenser le triple de mon salaire. Shaumburg et autres m’ont
                            toujours dit çela et le General me le Confirme.
                        5) L’Assistant Agent de la factorie a Natchitoches—Lennard—il l’a dit au Colonel Cushing et celui çi m’en
                            a instruit—veut quitter sa place aussitot que j’y serois arrivè— Je l’engagerois a rester, jusqu’a çe, que j’aurois pû
                            faire mon raport au secretariat de la Guerre sur l’etat de l’etablissement, et en avoir recu une reponse— s’il quitte
                            effectivement, Je Vous prierais de convenir avec Mr. Dearborne, de conferer cette place d’Assistant Agent au Cidevant
                            Capitaine de l’Armeè, maintenant Colonel de la Milice Shaumburgh—a qui on a proposè derniérement une autre habitation
                            touchante le poste aux Natchitoches, qu’il acheteroit de preference. Il s’est, outre çe, qu’il a servis dans la Guerre
                            d’Independance et apres toujours avec distinction, si bien conduit dans l’Affaire de Mr. Burr, qu’il merite en Verite
                            quelque preuve de Votre satisfaction—et il seroit plus flattè de çelle çi, que d’une autre, que le General Vous a
                            proposè— Tout le Monde s’interesse pour lui et son appointement feroit une bonne impression dans le pays.— Le second
                            secretaire de Mr. Clairborn le Gouverneur, Mr. Vassant, qui desiroit çette place, va être nommè par le Gouverneur
                            Comandant civil d’un Canton aussitot que la Legislature aura prononçeè sur la Nouv. Organisation des tribunaux de
                            Cantons. La personne, qui occupera çette place, m’est indifferente, pourvû, que çe soit un homme parlant les trois langues
                            necessaires, se connaissant aux Affaires, Lettrè s’il se peut, et possedant un bon Caractère moral, politique, et social—
                            Je Vous propose Shaumburgh parceque sa nomination ne peut pas manquer d’augmenter le Nombre de Vos admirateurs, ou celui
                            des partisans de Nos principes, consequement de faire le meilleur effet.
                        6.) On dit, que Mr. le Docteur Watkins va quitter la Mairie—parceque le Gouverneur ne veut plus le
                            renouveller— je doute, que Mr. Clairborne en eût le Courage—toutefois il le Meriteroit par deux Motifs: le premier est,
                            qu’il ne se connoit point a la besogne de sa place; le second— Il a etè partisans Chaud de l’entreprise de Mr. Burr— On
                            nomme pour son successeurs entre autres Mr. D’orfiére—Colonel du premier regiment de la Milice— c’est la plus digne——c’est un Suisse nè dans le pays de Valais— Voici ses Qualites: Il a servis dans la Guerre d’Independance— Il est tres
                            instruit et eclairè, et aime a s’instruire et eclairer d’avantage— Il parle et ecrit l’Anglais le francais, l’Espagnol,
                            l’Allemand, l’Italie—toutes des Langues necessaires au Chef de la Ville de Nouvell orleans— Il est Mariè a une Créole,
                            sans enfans, et peut vivre de ses rentes—avec decence— Il n’auroit d’autres occupations– Il est d’un Caractère extrement
                            integre, doux et honnête—parfaitement attachè a l’interet des E.U. et a la personne de leur Chef— Et il generalement aimè
                            et respectè.
                        7) Je viens de recevoir de mon Ami Crist. Maÿer a Balt. des Livres parmi les quels se trouvent Æschili tragoedïæ— Je ne les ai pas demandès mais je me rapelle, qu’elles sont sur Votre Liste— Je
                            les joins donc a cette Lettre. Je n’en sais pas le prix, Mr. Mayer doit Vous l’apprendre.
                        8) Vous n’avez parmi les Livres, que Mr Mayer a fait venir pour Vous pas recu la Bibliotheque de Pougens,
                            parcequ’elle n’existe plus, cependant il vous faut un Catalogue Raisonnè de tous les Ouvrages, qui paraissent en Françe—
                            Je Vous propose a çet effet de Vous faire venir par Mr. Mayer la Decade philosophique, de 1804, 5, 6—et cæt—çela coute 7
                            a 8 Gourdes par An—
                        9) Je Vous ai presentè dans mes dernieres Lettres mon opinion sur la personne du Gouverneur—d’apres ma
                            Manière de voir et avec franchise, parceque je Crois, que je Vous dois la Veritè sans aucun egard, et parcequ’il Vous faut plus qu’a tout autre, Chef de Gouvern. connoitre Vos Subordonnès
                            jusqu’au dernier fond.
                        Çe même Motif m’oblige de Vous informer d’un Fait, qui annonce un Caractère faux.
                        Mr. le Gouv. Clairborne a tenu a Mr. Brognier de Clouet—dans une Conversation sur les Affaires de Burr et
                            avec l’Espagne, les propos suivans:
                        “J’etois jusqu’ici partisan du Gouv. Republ. mais mon experience m’a prouveè qu’il ne vaut rien—Le
                            President actuel est un home instruit, mais seulement Philosophe— Le Gouv. Republ. ne peut Convenir, qu’a un peuple peu
                            nombreux et bien eclairè, et ne convient consequement plus a la population Americaine du Moment.”
                        
                        Mr. Br. de Clouet est generalement reconnu comme un homme d’une integritè rare—un peu faible, mais
                            incapable de Mensonge. Il devoit être Gouverneur apres Casa Calvo—
                            Il est beaucoup attachè a la personne de Charles d’Espagne, mais il l’est plus encore a la Votre.
                        Il m’a dit, que çe Language ingrate et inconsequent l’avoit tellement frappè, qu’il s’etoit determinè, de
                            ne plus rien faire pour Mr. Clairborne, quoiqu’il eût epousè la fille d’un de ses meilleurs Amis— C’est lui, qui a le plus
                            d’influence dans le pays, et qui s’en est toujours servis en faveur de Mr. Clairborne, parcequ’il le Croioit bien fidel a
                            Vous.
                        Je me fais un efort, de faire de ce Mr. Br. de Cl. un partisan Chaud de notre forme Gouvernement aussi, si
                            Vous pourriez Vous resoudre de le nommer Colonel a l’armeè des E.U.
                            et Comandant de la Nouv. Orleans.
                        J’ai acquis dans tout le pays la reputation, d’etre de tous çeux, que Vous y avez envoyès le plus
                            fidelemt, et le plus sincerement attachè a Votre personne— J’en suis plus Glorieux, qui de tout autre Merite, que je
                            peux m’avoir apropriè en Europe et je Veux, quoiqu’il arrive, le
                            prendre  intacte avec Moi dans mon tombeau.
                        
                            Reibelt.
                            
                        
                        
                            10) Si Vous augmentez l’armeè—il seroit important de ne pas oublier ce qui’il y a d’officiers dans çe
                                pays— particulierement çe qui a servis pour l’independance des E.U—tant dans l’armeè des E.U. elle même, que dans
                                celles des Rois de france et d’Espagne.
                            11) Il y a parû en France en 1805—un tome Vme. a l’Ouvrage le Botaniste Cultivateur &c, dont je
                                Vous ai cede a Baltimore en 1805— Les 4 Volumes, qui existoient alors— Il coute 8½ francs. Mr. Maÿer pourra Vous le
                                faire venir.
                            12) Vous Vous rapellerez, que Vous desiriez de l’Estragon. n’en ayant pas pu trouver nulle part Chez les
                                Jardiniers francais, de çe Continent—j’ai ecrit pour cette plante en Europe— Il y en a en route pour Moi. Je le
                                planterais incessament, et Vous en enverois l’automne prochain des tetes—
                            13) Il m’est impossible de me procurer ici des Graines du petit Maïs de la Nation des Mandans, dont vous
                                m’avez parlè. Voudriez Vous m’en faire parvenir quelques unes—par l’entremise du General Wilkinson?
                        
                    